Citation Nr: 1718304	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  12-24 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for residuals of a gunshot wound of Muscle Group II of the left shoulder.

2.  Entitlement to a compensable rating for a residual gunshot wound scar to the posterior chest.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1967 to May 1970, and November 1974 to November 1978. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

On the Veteran's VA Form 9 filed in September 2012, he indicated that he wanted a hearing before a member of the Board.  In February 2017, the Veteran submitted a statement that indicated he no longer wished to have a hearing.  Therefore, the Board finds that the Veteran has withdrawn his request for a hearing.

The issue of entitlement to service connection for scapulothoracic bursitis to include as due to service-connected residuals of gunshot wound of Muscle Group II of the left shoulder has been raised by the record in an April 2017 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

With regard to the increased rating claim for the Veteran's Muscle Group II injury, the Board finds that further development is necessary.  The Board observes that a new precedential opinion that directly impacts this case was recently issued by the United States Court of Appeals for Veterans Claims (Court).  In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  Here, the most recent July 2013 VA shoulder examination report does not comply with Correia.  Specifically, it is unclear if range of motion testing was conducted with both active and passive motion as well as in weight-bearing and nonweight-bearing.  Accordingly, the Veteran must be afforded a new VA examination to correct the deficiencies noted above.

The Board also finds that the claim of entitlement to a compensable rating for a residual scar from the gunshot wound to the left shoulder is inextricably intertwined with the pending claim for an increased rating for the Muscle Group II injury.  The appropriate remedy for inextricably intertwined issues is to remand them pending resolution of the inextricably intertwined issues.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination by an examiner with appropriate expertise to determine the current severity of his service-connected residuals of gunshot wound of Muscle Group II of the left shoulder.  The examiner must review the claims file and note that review in the examination report.  The examiner must address each of the following:

A) All necessary tests, x-rays, and studies (including range of motion studies) should be conducted.  The report should discuss any weakened movement, excess fatigability with use, incoordination, painful motion, or pain with use of the left shoulder, and provide an opinion as to how those factors result in any additional limitation of function.

B) Additionally, the examiner must test the range of motion of both shoulders in active motion, passive motion, and (where appropriate) weight-bearing and nonweight-bearing settings.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

C)  In addition to the orthopedic examination above, the examiner must also determine the nature and severity of disability of Muscle Group II caused by the Veteran's service-connected residuals of a gunshot wound of the left shoulder. All indicated tests and studies should be performed and all findings should be reported in detail.

D) The examiner must also ascertain the current nature and severity of the residual scars of the gunshot wound to the posterior chest.  The examiner must identify all symptoms and impairment associated with the residuals of the gunshot wound, noting the frequency and severity of all such symptoms, as well as the size and characteristics of all scars found.

2.  Then, readjudicate the claims on appeal.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






